
	
		III
		111th CONGRESS
		1st Session
		S. RES. 202
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To provide for issuance of a summons and
		  for related procedures concerning the articles of impeachment against Samuel B.
		  Kent.
	
	
		That a summons shall be issued which
			 commands Samuel B. Kent to file with the Secretary of the Senate an answer to
			 the articles of impeachment no later than July 2, 2009, and thereafter to abide
			 by, obey, and perform such orders, directions, and judgments as the Senate
			 shall make in the premises, according to the Constitution and laws of the
			 United States.
		2.The
			 Sergeant at Arms is authorized to utilize the services of the Deputy Sergeant
			 at Arms or another employee of the Senate in serving the summons.
		3.The
			 Secretary shall notify the House of Representatives of the filing of the answer
			 and shall provide a copy of the answer to the House.
		4.The
			 Managers on the part of the House may file with the Secretary of the Senate a
			 replication no later than July 7, 2009.
		5.The
			 Secretary shall notify counsel for Samuel B. Kent of the filing of a
			 replication, and shall provide counsel with a copy.
		6.The
			 Secretary shall provide the answer and the replication, if any, to the
			 Presiding Officer of the Senate on the first day the Senate is in session after
			 the Secretary receives them, and the Presiding Officer shall cause the answer
			 and replication, if any, to be printed in the Senate Journal and in the
			 Congressional Record. If a timely answer has not been filed, the Presiding
			 Officer shall cause a plea of not guilty to be entered.
		7.The
			 articles of impeachment, the answer, and the replication, if any, together with
			 the provisions of the Constitution on impeachment, and the Rules of Procedure
			 and Practice in the Senate When Sitting on Impeachment Trials, shall be printed
			 under the direction of the Secretary as a Senate document.
		8.The
			 provisions of this resolution shall govern notwithstanding any provisions to
			 the contrary in the Rules of Procedure and Practice in the Senate When Sitting
			 on Impeachment Trials.
		9.The
			 Secretary shall notify the House of Representatives of this resolution.
		
